Title: General Orders, 11 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Tuesday March 11th 1783
                            Parole Quebec.
                            Countersigns Richmond, Sunbury.
                        
                        For the day tomorrow Major Reading.
                        For duty the 5th Massachusetts regiment.
                        The Commander in Chief having heard that a General meeting of the officers of the Army was proposed to be
                            held this day at the Newbuilding in an ananominous paper which was circulated yesterday by some unknown person conceives
                            (altho he is fully persuaded that the good sense of the officers would induce them to pay very little attention to such an
                            irregular invitation) his duty as well as the reputation and true interest of the Army requires his disapprobation of such
                            disorderly proceedings, at the same time he requests that General & Field officers with one officer from each
                            company and a proper representation of the Staff of the Army will assemble at 12 o’clock on Saturday next at the
                            Newbuilding to hear the report of the Committee of the Army to Congress.
                        After mature deliberation they will devise what further measures ought to be adopted as most rational and
                            best calculated to attain the just and important object in view. The senior officer in Rank present will be pleased to
                            preside and report the result of the Deliberations to the Commander in Chief.
                        Congress have been pleased to promote Captain Job Sumner of the 3d Massachusetts regiment to be a Major in
                            the Army and to take rank from the 1st of October 1782.
                        The 3d Massachusetts Regiment will march on thursday next to the relief of the 2nd York regiment on the
                            Lines.
                    